     Case 1:19-cv-01201-DAD-EPG Document 24 Filed 09/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    T.G., a minor child, by and through his        No. 1:19-cv-01201-NONE-EPG
      guardian ad litem Teresa Gross,
12
                         Plaintiff,
13                                                   ORDER VACATING ORDER CONCERNING
             v.                                      MOTION TO DISMISS
14
      MARIPOSA COUNTY UNIFIED                        (ECF No. 23)
15    SCHOOL DISTRICT,
16                       Defendant.
17

18          On September 18, 2020, the Court entered an order (ECF No. 23) concerning Plaintiff’s

19   Motion to Dismiss (ECF No. 22). Upon further review, the Court’s September 18, 2020 order is

20   HEREBY VACATED. The Court will construe Plaintiff’s Motion to Dismiss as a request to

21   dismiss the case pursuant to Rule 41(a)(2).
     IT IS SO ORDERED.
22

23      Dated:     September 21, 2020                      /s/
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                    1
